 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11 AUDEL CARDENS DBA ANDECOR,                         Case No. 5:19-cv-00521-TJH (SPx)
   a sole proprietorship, and AUDEL
12 CARDENS DBA CILANTRO OFF                           Hon. Terry J. Hatter, Jr.
   PRICE, a sole proprietorship,                      Courtroom
13
                                                      [State Court Case No. PSC 1806819
14                   Plaintiffs,                      Riverside County, filed 11/6/2018]
15                                                    ORDER DISMISSING ACTION
               v.                                     WITH PREJUDICE [JS-6]
16
                                                      (F.R.C.P. 41(a)(1)(A)(ii))
17 LIBERTY MUTUAL INSURANCE,
   and DOES 1 to10, Inclusive,
18
19                   Defendants.
20                                                    FSC Date:       06/15/2020
                                                      Trial Date:     None Set
21
22
23
24
25             Pursuant to the Stipulation by and between the parties, this case be dismissed
26 in its entirety, with prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules
27 of Civil Procedure.
28
     6520654
                                                  1
1              IT IS HEREBY ORDERED that this action is dismissed with prejudice. All
2 parties are to bear their own fees and costs.
3
4 Dated: DEC. 20, 2019
                                             ___________________________________
5
                                             HON. TERRY J. HATTER, JR.
6                                            UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     6520654
                                               2
